TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00737-CV


Plus SMS Holdings Limited; North America Cre8, Inc.; Cre8 Limited; Carlos Pullas;
Julio Castellon; Chris Horn; Robert Hunter and Clive Thomas, Appellants

v.

Christopher Tiensch, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-08-003841, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants have filed a status report indicating that the disputes in this matter
have been resolved and consenting to the dismissal of this appeal.  We will treat the status report
as a motion to dismiss the appeal.  We grant the motion and dismiss the appeal.  See Tex. R.
App. P. 42.1.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed on Appellants' Motion
Filed:   November 21, 2012